United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2888
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Michael L. Arnold,                       *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 5, 2005
                                 Filed: May 10, 2005
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      Michael L. Arnold appeals the sentence that the district court1 imposed after
he pleaded guilty to knowingly possessing a stolen firearm, in violation of 18 U.S.C.
§ 922(j). The sentence calculations included, in relevant part, a base offense level of
24 under U.S.S.G. § 2K2.1(a)(2); a 2-level enhancement under U.S.S.G.
§ 2K2.1(b)(4) for possession of a stolen firearm; and a Category VI criminal history
based on 14 criminal history points. The district court sentenced Arnold to 92 months


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
in prison (the bottom of the relevant Sentencing Guidelines imprisonment range) and
3 years supervised release.

       On appeal, Arnold reiterates objections he made below that the district court
(1) erred in imposing the section 2K2.1(b)(4) enhancement because it resulted in
double counting, and (2) erred in calculating his criminal history by separately
counting prior sentences that were ordered to run concurrently with one another. He
argues for the first time that the district court’s calculation of the base offense level
and imposition of the section 2K2.1(b)(4) enhancement violated Blakely v.
Washington, 124 S. Ct. 2531 (2004).

       Arnold’s arguments fail for the following reasons. First, a 2-level enhancement
under section 2K2.1(b)(4) did not constitute double counting because Arnold’s base
offense level was calculated under section 2K2.1(a)(2), not section 2K2.1(a)(7). See
United States v. Hawkins, 181 F.3d 911, 912 (8th Cir.), cert. denied, 528 U.S. 981
(1999). Second, the district court did not err in calculating Arnold’s criminal history
because the offenses at issue occurred on different occasions and were adjudicated
in different Missouri counties, there is no indication they were part of a common
scheme or plan, and there was no order consolidating these cases for trial or
sentencing. See U.S.S.G. § 4A1.2(a)(2) & comment. (n.3). Finally, Arnold’s Blakely
arguments fail because he stipulated to a base offense level of 24 in his plea
agreement, see United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995); and he
admitted that he knew the firearm was stolen--the single fact underlying the section
2K2.1(b)(4) enhancement, see United States v. Booker, 125 S. Ct. 738, 756 (2005).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-